COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                     NO. 2-09-389-CV

IN RE BUFORD SCOTT JR.                                                       RELATOR

                                        ------------

                               ORIGINAL PROCEEDING

                                        ------------

                           MEMORANDUM OPINION 1

                                        ------------

         The court has considered relator’s petition for writ of mandamus and motion

for emergency stay and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency stay are denied.

         Relator shall pay all costs of this original proceeding, for which let execution

issue.



                                                       BOB MCCOY
                                                       JUSTICE

PANEL: MCCOY, LIVINGSTON, and MEIER, JJ.

MEIER, J. would grant.

DELIVERED: March 15, 2010




   1
        See Tex. R. App. P. 47.4.